UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-1580


In re: CURTIS RICHARDSON,

                    Petitioner.



              On Petition for Writ of Mandamus. (4:15-cr-00492-RBH-1)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Curtis Richardson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Richardson filed a petition and several supplemental petitions for a writ of

mandamus, seeking an order directing the district court to rule on his 18 U.S.C. § 3582

(2012) motions and his motion for the district court to provide a ruling on Mathis v. United

States, 136 S. Ct. 2243 (2016). He also contends that he is entitled to relief under Rosales-

Mireles v. United States, 138 S. Ct. 1897 (2018). We conclude that Richardson is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Norfolk S. Ry. Co., 756

F.3d 282, 294 (4th Cir. 2014).

       Our review of the district court’s docket reveals that the district court ruled on

Richardson’s § 3582 motions in June 2018 and ruled on his motion for the court to provide

a ruling on Mathis in October 2017. Furthermore, with regard to Richardson’s claim under

Rosales-Mireles, Richardson has not shown that he has a clear and indisputable right to the

relief sought. Accordingly, although we grant leave to proceed in forma pauperis, we deny

the petitions for writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITIONS DENIED



                                              2